DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 05/11/2021 is acknowledged and entered.

Claims 1-32 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-32 are currently pending. 

Claims 1-12 and 29-32 are drawn to non-elected inventions wherein the election was made without traverse; and claims 14, and 18-28 are drawn to non-elected species wherein the election was made with traverse, in the reply filed on 04/24/2019 in respond to the restriction and species election requirements mailed on 11/06/2018, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 13 and 15-17 are under consideration in this Office Action.

Maintained Rejection(s)
Specification
The amendment filed 05/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 
(1) In paragraphs [0002], [0006]-[0009], [0041], [0047], and [0048], the term ‘prodrug’ is replaced with the term “site-specific conjugate”.  The original specification does not specifically define the term ‘prodrug’ to be synonymous with the term ‘site-specific conjugate’.  It is also not art recognized that these terms are synonymous with each other.  Further, the term ‘prodrug’ is broad and generic (see Mishra et al. (Open Med. Chem. J., 2018, 12, pp. 111-123); where it is provided by applicant’s respond filed on 05/11/2021) and the term ‘site-specific conjugate’ is a species where it is define as specific type of ‘prodrug’ (see Wang et al. (Adv. Drug Deliv. Rev., 2017, Vol. 110-111, pp. 112-116); where it is provided by applicant’s respond filed on 05/11/2021).
(2) In paragraph [0048], the term ‘glycine’ is replaced with the term “glutamine”.  The original specification does not specifically define the term ‘glycine’ to be synonymous with the term ‘glutamine’.  It is also not art recognized that these terms are synonymous with each other.  Further, the original claim 16 recites the “chemotherapeutic formulation according to claim 13, wherein at least one of R1, R2, R3, and R4 comprises a peptide moiety comprising a leucine adjacent to a glycine” and original claim 17 recites the “the chemotherapeutic formulation according to claim 13, wherein at least one of R1, R2, R3, and R4 comprises a peptide moiety comprising the sequence His-Ser-Ser-Lys-Leu-Gln-Leu”.  These recitation clearly convey that the type of ‘peptide moiety’ as claimed can be either ‘a leucine adjacent to a glycine’ or a peptide with the sequence of ‘His-Ser-Ser-Lys-Leu-Gln-Leu’, and it would not reasonably lead those skilled in the art to a type of ‘peptide moiety’ to be a leucine adjacent to a glutamine as amended by the amendment filed on 05/18/2020.  See MPEP § 2163.05(II) and specifically Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). 
(3) In paragraph [0048], the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln-Leu’ is replaced with the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln’.  Neither the original specification nor the original claims recite the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln’.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant’s arguments that correspond to the amendment(s) of the present specification were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant argues that “Prodrugs by definition are derivatives of drugs that are metabolized or activated in the body to release or generate the active drug—if possible, at the site of action (Kratz et al., Chem. Med. Chem. 2008, 3, 20-53). It is well known that peptide-drug conjugates are a class of prodrugs (Singh et al., Curr Med Chem. 2008, 15(18): 1802-1826; Kratz et al.; Horani et al., WORLD JOURNAL OF PHARMACY AND PHARMACEUTICAL SCIENCES, July 2015, Volume 4, Issue 07, 1751-1779; Wang et al., Adv. Drug Deliv. Rev. 2017 February, 110-111: 112-126; Mishra et al., The Open Medicinal Chemistry Journal, 2018, Volume 12, 111-123). Relevant sections of these articles are highlighted to show that site-specific conjugates are well known to be prodrugs and an example of the prodrug strategy. “Site-specific” signifies the specificity of the enzyme responsible for bioactivation. Synonymous terms are carrier-linked prodrugs, site-specific drug delivery and site-specific drug bioactivation. That is, a person of ordinary skill in the art would understand that the term “prodrug” is synonymous with the term “site-specific conjugate” and they are art recognized synonymous terms. Accordingly, amending the term “prodrug” to “site-specific conjugate” does not introduce new matter”.
[2] Applicant alleges that “Applicant submits that amending the term “glycine” in paragraph [0048] to “glutamine” does not introduce new matter as explained below. Paragraph [0048] of the specification before amendment discloses “a peptide moiety comprising a leucine adjacent to glycine, such as His-Ser-Ser-Lys-Leu-Gln-Leu”. Based on the above, a person of ordinary skill in the art would realize that is an obvious error, and the correction of which should not cause controversy. As set forth in MPEP 2163.07II, an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction”.
[3] Applicant asserts that “a person of ordinary skill in the art would know as evidenced by these publications and also because it is expressly stated in the publications that leucine is a linker. Thus, amending the peptide sequence “His-Ser-Ser-Lys-Leu-Gln-Leu” in paragraph [0048] to “His-Ser-Ser-Lys-Leu-Gln” does not introduce new matter”.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that replacing the term ‘prodrug’ with the term ‘site-specific conjugate’ does introduce new matter.  First, Mishra et al. (Open Med. Chem. J., 2018, 12, pp. 111-123) disclose that (i) As per definition given by the International Union of Pure and Applied Chemistry (IUPAC), Prodrugs are the chemically modified active drug that has to produce biological and chemical transformation before showing Pharmacol. Rep., 2013, 65(1), pp. 1-14); (ii) Prodrugs may be designed for targeting specific enzymes or their carriers by acting on enzyme-substrate specificity or carrier-substrate specificity in order to minimize undesirable drug responses (see pg. 111, second full para., lines 3-4) quoting Kratz et al. (Chem. Med. Chem., 2008, 3(1), pp. 20-53); and (iii) This type of “targeted-prodrug” requires remarkable knowledge of particular enzymes or carrier systems quoting Zee-Cheng et al. (Methods Find. Exp. Clin. Pharm., 1989, 11(7-8), pp. 439-529).  Wang et al. (Adv. Drug Deliv. Rev., 2017, Vol. 110-111, pp. 112-116) teach that Peptide–drug conjugates (PDCs) are an emerging class of prodrugs, formed through the covalent attachment of a specific peptide sequence to a drug via a cleavable linker (see pg. 113, left col., first full para., lines 1-3).  These disclosures from the documents provides by applicant support the examiner’s position that the term ‘prodrug’ is NOT synonymous with the term ‘site-specific conjugate’ as argued by applicant; and that the term ‘site-specific conjugate’ is a specific type of prodrugs.  See MPEP § 2163.05(II) and specifically Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).  Second, neither the original filed specification nor the original claims specifically define the term ‘site-specific conjugate’ be a peptide–drug conjugates.  See MPEP § 2163.05(II) and specifically Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description.").  Here, para. [0007] bridging pgs. 2 and 3 of the original specification bruceolides prodrugs to chemotherapeutic agents may be represented by the following formula: 
    PNG
    media_image1.png
    174
    360
    media_image1.png
    Greyscale
 wherein, R1, R2, R3 and R4 are selected from a site specific cleavable moiety, an alkyl, and a hydrogen. In one form, the chemotherapeutic agent may take the form of or otherwise be incorporated into a nanoparticle. The nanoparticle may help inhibit activity of the bruceolide until it is within or near the site to be treated.’  This disclosure is claimed by instant claim 13, where the active drug is ‘bruceolide’ that is chemically modified by ‘incorporating’ into a nanoparticle.  Thus, claim 13 as a whole is directed to a prodrug as define by Mishra et al. and it would not reasonably lead those skilled in the art to a peptide-drug conjugate as define by Wang et al.  Accordingly, the amendment where the term ‘site-specific conjugate’ replaced the term ‘prodrug’ does introduce new matter.  See MPEP § 2163.05(II) and specifically Rozbicki v. Chiang, 590 Fed. App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description.").
[2] The examiner respectfully disagrees.  It is the examiner’s position that the amendment of replacing term ‘glycine’ with the term “glutamine” does introduce new matter.  First, applicant allegation that “Paragraph [0048] of the specification before amendment discloses “a peptide moiety comprising a leucine adjacent to glycine, such as His-Ser-Ser-Lys-Leu-Gln-Leu”” is incorrect.  The original filed specification para. [0048] recites “As to selectively transform a prodrug according to Formula (1) into its full cytotoxic form when within and/or near the site of the disease to be treated, the site specific cleavable moiety may be sensitive, i.e., cleavable, by an enzyme expressed by the cancer to be treated. As to lessen the impact of the cytotoxic agent on healthy cells, the enzyme to which the se1ective1ybdeavable moiety is sensitive may be selectively expressed in the cancer to be treated. In combination or the alternative, the enzyme to which the selectively cleavable moiety is sensitive may be over expressed in the cancer to be treated. For example, when a bruceolide according to Formula (1) is administered to treat prostate cancer, at least one of R1, R2, R3, and R4 may be a site specific cleavable moiety sensitive to prostate specific antigen. Sensitivity to prostate specific antigen may be imparted by including in at least one of R1, R2, R3, and R4 peptide moiety comprising a leucine adjacent to a glycine, such His-Ser-Ser-Lys-Leu-Gln-Leu”.  Original claim 16 recites the “chemotherapeutic formulation according to claim 13, wherein at least one of R1, R2, R3, and R4 comprises a peptide moiety comprising a leucine adjacent to a glycine” and original claim 17 recites the “the chemotherapeutic formulation according to claim 13, wherein at least one of R1, R2, R3, and R4 comprises a peptide moiety comprising the sequence His-Ser-Ser-Lys-Leu-Gln-Leu”.  These recitations clearly convey that the type of ‘peptide moiety’ as claimed can be either ‘a leucine adjacent to a glycine’ or a peptide with the sequence of ‘His-Ser-Ser-Lys-Leu-Gln-Leu’, and it would not reasonably lead those skilled in the art to a type of ‘peptide moiety’ to be a leucine adjacent to a glutamine as amended by the amendment filed on 05/18/2020.  Second, neither the original filed specification nor the original claims specifically define the type of ‘peptide moiety’ to include a leucine adjacent to a glutamine.  Therefore, the amendment of replacing term ‘glycine’ with the term “glutamine” does introduce new matter.  See MPEP § 2163.05(II) and specifically In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it") (emphasis in original). 
[3] The examiner respectfully disagrees.  It is the examiner’s position that the amendment filed on 05/18/2020 where the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln-Leu’ is replaced with the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln’ does introduce new matter.  These two peptide sequences are structurally distinct each from the other, where a search for one of the two peptide sequences would not reasonably lead those skilled in the art directly to other peptide sequence.  Further, Denmeade et al. (Cancer Research, 1997, 57(21), pp. 4924-4930) demonstrates that the search for ‘PSA’ (prostate-specific antigen) substrates based on their PSA activity and specificity resulted in at least four distinct groups of peptide sequences (see paragraph bridging pages 4925 and 4926; and Table 1 on pg. 4926).  That is the term ‘PSA’ (prostate-specific antigen) substrates would not reasonably lead those skilled in the art directly to either of these peptide sequences (i.e. the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln-Leu’ or the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln’).  Thus, the amendment filed on 05/18/2020 where the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln-Leu’ is replaced with the peptide sequence ‘His-Ser-Ser-Lys-Leu-Gln’ does introduce new matter.  See MPEP § 2163.05(II) and specifically in Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed 
Therefore, the amendments as filed on 05/18/2020 of the original specification do introduce new matter, and the objections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pezzuto et al. (US Patent Application Publication US 2002/0193425 A1), López-Otín et al. (J. Biol. Chem., 2008, 283(45), pp. 30433-30437), Nienaber et al. (Biochemistry, 1993, 32(43), pp. 11469-11475), and Estanqueiro et al. (Colloids and Surfaces B: Biointerfaces, Vol. 126, 2015, pp. 631-648; Available online January 3, 2015).
For claims 13 and 16, Pezzuto et al. claimed a method of treating a cancer comprising administering a pharmaceutical composition to a mammal in need thereof, in a sufficient amount 
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
(Claims 1 and 20, especially claim 20 on pg. 19).  The compound 
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
anticipates the claimed compound of ‘Formula (1)’ as recited by instant claim 13 wherein ‘R1’ and ‘R2’ are hydrogen, ‘R4’ is methyl, and ‘R3’ is Glu (refers to instant claimed ‘at least one of R1, R2, R3 and R4 is a site specific cleavable moiety’ of claim 13; and instant claimed ‘at least one of R1, R2, R3 and R4 is a site specific cleavable moiety which comprises a peptide moiety’ of claim 16). 
The teachings of Pezzuto et al. differ from the presently claimed invention as follows:
While Pezzuto et al. do not explicitly disclose the limitation as recited by instant claim 15 (i.e. “wherein at least one of R1, R2, R3 and R4 of the chemotherapeutic agent is a site specific cleavable moiety sensitive to a protease”), it is art recognized that glutamic acid (Glu or E) is ‘sensitive to a protease’ (see López-Otín et al. (J. Biol. Chem., 2008, 283(45), pp. 30433-30437) and Nienaber et al. (Biochemistry, 1993, 32(43), pp. 11469-11475)).  Thus, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed 
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
as taught by Pezzuto et al. is glutamic acid, which is ‘sensitive to a protease’ as recited by instant claim 15.  A person of ordinary skill would have been motivated to do so because Nienaber et al. taught that a serine protease with specificity toward glutamic acid substrates (Glu-SGP) has been crystallized in the presence of a tetrapeptide ligand and its structure determined (Abstract).  Thus, in view of the teachings of Pezzuto et al. and art recognized knowledges (i.e. López-Otín et al. and Nienaber et al.), there would have been a reasonable expectation that the 
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
can be successfully prepared and it is ‘sensitive to a protease’.
While Pezzuto et al. do not explicitly disclose that the type of pharmaceutical carrier is a nanoparticle as recited by instant claim 13, Estanqueiro et al. disclose that (i) the use of pharmaceutical nanocarriers to enhance the in vivo efficacy of many drugs has been well established over the past decade, both in pharmaceutical research and clinical setting (pg. 632, left col., third full paragraph); (ii) the pharmaceutical nanocarriers are also attached with various targeting moieties such as peptides, aptamers, proteins and antibodies to target them to the desired diseased site (pg. 634, left col., third full paragraph); and (ii) the size of the nanocarriers influences the vascular permeability, and generally, nanoparticles smaller than 100 ∼30 nm) might be able to penetrate poorly permeable tumors (pg. 634, right col., first full paragraph).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the pharmaceutical nanocarriers as taught by Estanqueiro et al. in the pharmaceutical composition of Pezzuto et al.  A person of ordinary skill would have been motivated to do so because Estanqueiro et al. disclose that pharmaceutical nanocarriers have commercial success wherein they have multifunctional applications which can recognize cancer cells and deliver drugs to the target tissue, resulting in greater efficacy and fewer adverse effects (pg. 643, left col., para. 8).  Thus, in view of the teachings of Pezzuto et al. and Estanqueiro et al., there would have been a reasonable expectation that a composition comprising brusatol and nanoparticle could be successfully prepared.
Therefore, the combine teachings of Pezzuto et al., López-Otín et al., Nienaber et al., and Estanqueiro et al. do render the invention of the instant claims prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 103 were considered but they are not persuasive for the following reasons.
[1] Applicant argues that “Pezzuto, Lopez-Otin, Nienaber and Estanqueiro do not disclose or render obvious the claimed invention, either alone or in combination” by individually argues each references (i.e. “1. According to Pezzuto, the compound in question i.e. compound 7 (page 12- highlighted and shown below) is not a glutamic acid conjugate. It is incorrect to assume that GluO represents glutamic acid bonded to brusatol. According to Pezzuto (page 14; [0104] — highlighted in the attachment), the Glu - bonded to the molecule is a glycosylation, i.e. bonded to a sugar molecule and not the amino acid glu or glutamic acid. It is also clear that Pezzuto synthesized 48 analogues for structural activity relationships and does not claim that the sugar molecule is cleavable to release the pure drug. In other words, the glycosylation was a permanent feature and not designed to be cleaved.
2. With respect to Lopez-Otin (which is a general review of proteases), Lopez-Otin shows a classification of proteases into 6 classes. “Based on the mechanism of catalysis, proteases are classified into six distinct classes, aspartic, glutamic, and metalloproteases, cysteine, serine, and threonine proteases, although glutamic proteases have not been found in mammals so far” (emphasis added). See the highlighted portion in the left column on page 30434 of Lopez-Otin. 3. With respect to Nienaber, “a serine protease (a different class from 2 above) with high specificity for cleavage after glutamic acid residues glutamic acid specific Streptomyces griseus (Glu-SGP) has been isolated and characterized”. See attached article highlighted for ease of reference. This suggests that the protease (not found in human but in Streptomyces griseus) cleaves specifically after glutamic acid residues. However, on page 11474 (highlighted), it was clearly reported that the specificity of the protease has no effect on glutamine. Thus, the Examiner is incorrect in determining that glutamic acid is sensitive to a protease.”)
[2] Applicant contends that “the claimed invention provides a formulation which specifically confers certain characteristics and specificity to increase the efficiency of therapy and to minimize the incidence of adverse effects. This is evidenced by not just encapsulating or loading brusatol into a nanoparticle, but the design of a conjugate (specifically, a conjugate that is designed to release the drug at the cancer site where PSA is active)”
prima facie obvious.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the combine teachings of Pezzuto et al., López-Otín et al., Nienaber et al., and Estanqueiro et al. do render the invention of the instant claims prima facie obvious.  First, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, in response to applicant’s arguments against the reference of Pezzuto et al., the claimed compound of Pezzuto et al. (
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
; Claim 20) is a ‘glutamic acid bonded to brusatol’.  Here, Pezzuto et al. specifically teach the structure of brusatol (
    PNG
    media_image3.png
    193
    356
    media_image3.png
    Greyscale
) (pg. 11, right col., first compound) and a series of its analogues; where one such analogue is 
    PNG
    media_image4.png
    179
    366
    media_image4.png
    Greyscale
glutamic acid bonded to brusatol’, which it clearly anticipates the claimed compound as recited by instant claim 13 as clearly discussed in the above rejection.  And, applicant merely pick and choose among isolated disclosures in the teachings of Pezzuto et al. in order to deprecate the claimed compound of Pezzuto et al. without specifically pointing out how the structural features of the claimed compound as recited by instant claim 13 is distinguishes from the claimed compound of Pezzuto et al.  Third, in response to applicant’s arguments against the references López-Otín et al. and Nienaber et al., the teachings of López-Otín et al. and Nienaber et al. do support the broadest reasonable interpretation (BRI) for the claimed terms ‘a site specific cleavable moiety’ and ‘a protease’.  Under BRI, the term ‘a site specific cleavable moiety’ encompasses a single compound such an amino acid or a composition such as a sequence of amino acids; and the term ‘a protease’ encompasses a vast varieties of proteases, known and unknown, regardless as to its origin, i.e. type of living organism.  These interpretations are supported by the teachings of López-Otín et al. and Nienaber et al.; where Nienaber et al. taught that there is a serine protease with specificity toward glutamic acid substrates as discussed in the above rejection.  Accordingly, it would have been obvious for a person of ordinary skill in the art to recognize that the Glu of the compound 
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
as taught by Pezzuto et al. is ‘a site specific cleavable moiety’ as recited by instant claim 13 and ‘a site specific cleavable moiety sensitive to a protease’ as recited by instant claim 15 based on the BRI for the claimed terms ‘a site specific cleavable moiety’ and ‘a protease’.  Further, applicant merely pick and choose among isolated disclosures in the teachings of the teachings of López-a site specific cleavable moiety’ and ‘a protease’ without providing any factual evidences that these plain meaning are inconsistent with the definitions of these terms in the originally filed specification.
[2] The examiner respectfully disagrees.  It is the examiner’s position that the combine teachings of Pezzuto et al., López-Otín et al., Nienaber et al., and Estanqueiro et al. do render the invention of the instant claims prima facie obvious.  Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Therefore, the combine teachings of Pezzuto et al., López-Otín et al., Nienaber et al., and Estanqueiro et al. do render the invention of the instant claims prima facie obvious, and the rejection is maintained.

Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pezzuto et al. (US Patent Application Publication US 2002/0193425 A1), Estanqueiro et al. (Colloids and Surfaces B: Biointerfaces, Vol. 126, 2015, pp. 631-648; Available online January 3, 2015), and Denmeade et al. (Cancer Research, 1997, 57(21), pp. 4924-4930).
For claims 13 and 16, Pezzuto et al. claimed a method of treating a cancer comprising administering a pharmaceutical composition to a mammal in need thereof, in a sufficient amount to suppress the initiation, promotion, or progression of the cancer, said composition comprising an active agent wherein the type of active agent include 
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
(Claims 1 
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
anticipates the claimed compound of ‘Formula (1)’ as recited by instant claim 13 wherein ‘R1’ and ‘R2’ are hydrogen, ‘R4’ is methyl, and ‘R3’ is Glu (refers to instant claimed ‘at least one of R1, R2, R3 and R4 is a site specific cleavable moiety’ of claim 13; and instant claimed ‘at least one of R1, R2, R3 and R4 is a site specific cleavable moiety which comprises a peptide moiety’ of claim 16).
The teachings of Pezzuto et al. differ from the presently claimed invention as follows:
While Pezzuto et al. do not explicitly disclose that the type of pharmaceutical carrier is a nanoparticle as recited by instant claim 13, Estanqueiro et al. disclose that (i) the use of pharmaceutical nanocarriers to enhance the in vivo efficacy of many drugs has been well established over the past decade, both in pharmaceutical research and clinical setting (pg. 632, left col., third full paragraph); (ii) the pharmaceutical nanocarriers are also attached with various targeting moieties such as peptides, aptamers, proteins and antibodies to target them to the desired diseased site (pg. 634, left col., third full paragraph); and (ii) the size of the nanocarriers influences the vascular permeability, and generally, nanoparticles smaller than 100 nm are preferentially accumulated at tumor sites by the Enhanced Permeability Retention effect, although only smaller particles (∼30 nm) might be able to penetrate poorly permeable tumors (pg. 634, right col., first full paragraph).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose the pharmaceutical nanocarriers as taught by Estanqueiro et al. in the pharmaceutical 
While Pezzuto et al. do not explicitly disclose the limitation of ‘wherein at least one of R1, R2, R3 and R4 is a site specific cleavable moiety sensitive to a protease’ as recited by instant claim 15 and the limitation of ‘wherein at least one of R1, R2, R3 and R4 is a site specific cleavable moiety sensitive which comprises a peptide moiety comprising the sequence His-Ser-Ser-Lys-Leu-Gln’ of instant claim 17, Denmeade et al. taught a peptide with the amino acid sequence HSSKLQ that can be used both as a substrate to measure PSA (prostate-specific antigen) enzymatic activity in extracellular fluids and as a carrier to target prodrugs for activation within sites of metastatic prostate cancer producing enzymatically active PSA  (Table 4 on pg. 4928; and pg. 4929, right col., last full para.).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute the Glu of Pezzuto et al. with the amino acid sequence HSSKLQ taught by Denmeade et al.  A person of ordinary skill would have been motivated to do so because Denmeade et al. taught that the amino acid sequence HSSKLQ can be a carrier to target prodrugs for activation within sites 
    PNG
    media_image2.png
    176
    338
    media_image2.png
    Greyscale
wherein Glu is replace with the amino acid sequence HSSKLQ could be successfully prepared.
Therefore, the combine teachings of Pezzuto et al., Estanqueiro et al., and Denmeade et al. do render the invention of the instant claims prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 103 were considered but they are not persuasive for the following reasons.
[1] Applicant asserts that “the present claims are not obvious and are patentable over Pezzuto, Estanqueiro and Denmeade, either alone or in combination” by attacking the reference of Pezzuto et al. and Denmeade et al. individually.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the combine teachings of Pezzuto et al., Estanqueiro et al., and Denmeade et al. do render the invention of the instant claims prima facie obvious.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
prima facie obvious, and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
September 8, 2021